In an action, inter alia, for a declaratory judgment, plaintiffs appeal and defendant cross-appeals from a judgment of the Supreme Court, Richmond County (Sacks, J.), dated July 27, 1981, which, after' a nonjury trial, dismissed plaintiffs first, second and third causes of action, and dismissed defendant’s third counterclaim. Judgment modified, on the law, by deleting the provision dismissing plaintiffs’ second cause of action and substituting therefor a provision declaring that no partnership or joint venture existed between plaintiffs and defendant, and that defendant possessed the sole right, title, and/or interest in, and to, a certain liquid gas metering device which was the subject of this action. As so modified, judgment affirmed, without costs or disbursements. After a nonjury trial, the court determined that a partnership or joint venture relationship did not exist between plaintiffs and defendant and that plaintiffs had no property rights in a certain liquid gas metering device. We agree and have modified the judgment to reflect this conclusion. (See Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74.) Mangano, J. P., Rabin, Gulotta and Cohalan, JJ., concur.